Citation Nr: 1133962	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a medial meniscal tear and Baker's cyst, right knee, claimed as a right knee injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Fiancé 



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to December 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2004 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was afforded a Travel Board hearing in connection with the current claim in August 2007.  The Veteran and her fiancé testified before the undersigned Veterans Law Judge (VLJ), and the hearing transcript is of record.

The Veteran's claim was previously before the Board in February 2008 and January 2011 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records and Social Security Administration (SSA) records, as well as affording the Veteran a VA examination.  The requested development was completed as directed and the Veteran's claim is before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, the Veteran submitted a statement dated April 2008 in which she sought service connection for a bilateral ankle disability, a left knee disability, and arthritis, to include as secondary to her service-connected right knee disability.  The Board refers these claims for any appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by painful, decreased range of motion, occasional edema, tenderness, weakness, swelling and stiffness, pes anserinus insertion bursitis, functional impairment, crepitation, and use of a knee brace and cane.

2.  The Veteran's right knee disability is not manifested by limitation of flexion to 30 degrees or less, or limitation of extension to 5 degrees or more.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for residuals of a medial meniscal tear and Baker's cyst, right knee, claimed as a right knee injury, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that her service-connected right knee disability is worse than initially rated and that she is entitled to a higher disability rating.  The Veteran was originally granted service connection in the June 2004 rating decision currently on appeal.  The RO analogously evaluated the Veteran's right knee injury as non-compensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg), effective June 25, 2003.  In December 2004, a decision review officer (DRO) increased the Veteran's right knee disability rating under Diagnostic Code 5260 to 10 percent disabling, effective June 25, 2003.
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected right knee disability during the claim period such that staged ratings are for application in this case.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements when assigning a disability rating.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in August 1980 prior to entering service.  No right knee disability was found at that time.  The Veteran also described her health as "good," and specifically provided a past medical history in which she denied ever having a "trick" or locked knee.  

The Veteran was also afforded a clinical evaluation and physical examination in August 1981 prior to separation from service.  No right knee disability was found at that time.  However, subsequent to this examination, the Veteran reported to sick call in September 1981 with subjective complaints of knee pain after running.  The Veteran also reported an acute episode of locking in the right knee.  An examination of the right knee showed tenderness in the right peripatellar area, positive compression, full range of motion with subpatellar grating, and laxity.  The impression was chondromalacia/stress syndrome.  The Veteran was placed on temporary physical profile for a period of eight days.

The Veteran also reported to the physical therapy clinic that same month and was instructed on quadriceps strengthening programs.  The Veteran was issued a "Cho-Pat" on the right knee.  The physical therapist observed evidence of swelling.  An orthopedic consultation performed the following week described the Veteran's right knee as "stable."  No evidence of medial/lateral joint line tenderness was noted and the McMurray and Apley Tests were negative.  An arthogram was interpreted to show evidence of slight constriction due to a tear without displacement.  No bone, joint, or soft tissue abnormality was found, and there was also no evidence of loose body within the joint.  The lateral meniscus was intact and the cruciate ligaments were normal.  A large Baker's cyst was noted posteriorly.  The Veteran was prescribed a full-length elastic stocking and placed on physical profile.

A follow-up orthopedic examination dated that same month found the Veteran with subjective complaints of giving way, pain, and occasional locking.  Tenderness was found in the medial joint line, but no evidence of effusion or swelling was found and the Veteran's right knee was described as otherwise stable.  The McMurray Test was negative.  The impression was chondromalacia, right greater than left; Baker's cyst, with probable tear of right meniscus.  

The Veteran returned to sick call in October 1981 after re-injuring her right knee.  She fell on bivouac the day prior and reported pain in the right knee.  No evidence of swelling was found and the Veteran's knee was stable.  However, the examiner observed evidence of tenderness in the patellar borders and popliteal fossa.  The impression was right knee strain.  The Veteran was placed on physical profile for five days.

The Veteran returned to the orthopedic clinic in October 1981 for a re-evaluation of her Baker's cyst.  She reported having a swollen and painful right calf and leg for three days.  The impression was cellulitis.  The Veteran was admitted for elevation and observation.  Her past medical history was significant for mild chondromalacia of the right knee with incipient swelling.  It was noted, however, that this condition resolved spontaneously with conservative care.  Following a physical examination, the Veteran was found to have right stress syndrome to the calf and ankle, rule out cellulitis.  The Veteran was discharged after the second hospital day.  She was placed on physical profile for a period of seven days. 

Post-service private treatment records from HIP Medical Center associated with the claims file showed that the Veteran was involved in a motor vehicle accident in May 1994 and that she subsequently sustained a left knee injury.  Additional records from Charles Drew Clinic Hospital were negative for right knee treatment.

The Veteran was afforded a VA Compensation and Pension (C&P) joints examination in March 2004.  The examiner reviewed the claims file at that time.  The Veteran reported that she experienced flare-ups with running, walking, or long periods of standing.  Her pain level reportedly went from a two to a seven with a flare-up.  She denied using crutches or a brace.  She obtained relief from these symptoms with rest and denied past surgery, dislocation, or inflammatory arthritis.  The Veteran was independent in her activities of daily living (ADLs).

Upon physical examination, the examiner noted evidence of painful motion at the end of flexion as well as pain and decreased range of motion with repetitive use.  The examiner also found evidence of edema, tenderness in the medial and posterior aspects of the right knee, and mild weakness and effusion, but no evidence of instability, redness, heat, or abnormal movements.  The Veteran's gait was stable.   Range of motion testing on the right knee prior to repetitive use showed that the Veteran had active flexion to 120 degrees and extension to 0 degrees.  The Lachman Test was negative, but the McMurray Test could not be done due to pain.  Following five repetitions, the examiner interpreted the Veteran's passive range of motion on flexion to show a decrease of 10 degrees from 138 to 128 degrees.  Repetitive testing also resulted in a 20 percent increase in pain.  The examiner found no anterior or posterior of medial lateral instability.  X-rays of the right knee showed no abnormalities.  The impression was injury to the right knee, service connected, with a medial meniscal tear in 1981.  The Veteran was also diagnosed as having residual posttraumatic degenerative changes and a Baker's cyst.  According to the examiner, the condition of the Veteran's right knee was made worse by the Veteran's extensive weight gain.

The Veteran submitted a statement in August 2004 in which she indicated that the condition of her right knee had gotten worse.  In particular, the Veteran indicated that she took 600 mg Motrin every eight hours as well as 10 mg Flexeril (three times daily).  She submitted another statement in support of her claim dated January 2005.  The Veteran stated that she occasionally needed help getting showered and dressed.  She also indicated that she was unable to  hold a job since she could not stand or walk for any length of time.  The Veteran requested an 80 percent evaluation for her service-connected right knee disability.  See also, February 2005 statement (noting that she was unable to exercise as a result of this incident and that S. Glasser, M.D., a former treating physician, had died).  

The Veteran presented to a VA medical facility in November 2004.  She was fitted for a hinged right knee brace at that time.  An orthopedic clinic note dated later that month found that the knee brace helped the Veteran.  She continued to take Motrin.  A physical examination found the Veteran's right knee to be tender.  No evidence of effusion, instability, or warmth was found.  The impression was right knee arthralgia.  

The Veteran returned for follow-up VA care in December 2004.  The examiner noted that the Veteran was "on disability" for bipolar disorder.  A physical examination of the right knee showed evidence of tenderness, but no evidence of edema, effusion, or ligamentous laxity was found.  The impression was right knee arthralgia and obesity.  The Veteran was started on a weight reduction and right knee strengthening program.

The Veteran requested a hearing before a decision review officer in connection with her claim.  The hearing was scheduled for March 2005, but the Veteran failed to report for the scheduled hearing.   She indicated in a statement dated April 2005 that she missed the hearing and would be unable to otherwise attend a hearing because of transportation problems.  She further stated that she required help showering and getting out of bed because she was unable to wear her knee brace at those times.  The Veteran reported buckling and weight gain, and also stated that she was unable to exercise.  

The Veteran sought additional VA care in April 2005 after reporting a 20-year history of intermittent right knee pain.  The Veteran's symptoms were exacerbated by weather changes and walking long distances.  She also reported buckling and locking and obtained some relief from these symptoms with non-steriodal anti-inflammatories (NSAIDs) and rest.  She could walk approximately two blocks before stopping to rest.  She used no assistive devices.  A physical examination revealed the Veteran's gait to be normal.  No evidence of swelling, erythema, warmth, or tenderness with patellar ballottement was found.  Range of motion was to 100 degrees with pain on extreme flexion.  However, the examiner noted medial joint line tenderness and the McMurray Test was positive.  The Veteran's knee was stable to varus/valgus stress and x-rays were interpreted to show minimal osteoarthritis.  Magnetic resonance imaging (MRI) of the right knee found no evidence of tendon or ligament abnormalities, no meniscal tears, and a minimal amount of medial joint space fluid, as well as a very small Baker's popliteal cyst.

That same month, the Veteran was afforded an orthopedic evaluation in connection with her application for Social Security benefits.  She described her right knee pain as "severe" and stated that her symptoms were exacerbated by standing and bending.  She obtained some relief with sitting and resting.  The Veteran was also noted to be overweight.  The Veteran walked with a single-point cane and used a knee brace.  She was able to perform ADLs.  Her gait was noted to be moderately antalgic.  The Veteran was able to get onto and off of the examination table without assistance.  She was able to rise from a chair without difficulty and was noted to wear a neoprene knee brace with metal supports.  Some tenderness in the right knee was found.  Right knee range of motion was from 0 to 125 degrees.  Strength was 5/5 in the proximal and distal muscles bilaterally and no evidence of muscle atrophy, joint effusion, inflammation, or instability was found.  X-rays of the right knee were unremarkable.  The impression was right knee pain, torn meniscus and arthritis, among other conditions.  

According to the examiner, the Veteran had marked limitation to standing and ambulating for extended distances and also for bending, squatting, lifting, and carrying.  The Veteran had moderate to marked limitation to daily household chores, activities, and personal grooming (especially those requiring bending, squatting, lifting, and carrying).   

The Veteran returned to VA in April 2006 with subjective complaints of knee pain.  A physical examination found the Veteran to be overweight.  The Veteran's right knee demonstrated limited flexion on range of motion testing due to pain in the anterior aspect of the right knee.  The examiner also found it to be very tender over the insertion of the pes anserinus, but no evidence of instability or joint line tenderness was noted.  The impression was pes anserinus insertion bursitis.
The Veteran and her fiancé testified before the undersigned VLJ in August 2007.  The Veteran testified at that time that she had to use a cane and knee brace for walking, and that she had difficulty putting weight on her right knee.  She further indicated that she could walk up approximately 10 steps before having to stop due to right knee pain.  The Veteran further indicated that "a lot of times the knee buckles," and that she required assistance from her fiancé in getting out of a chair or out of bed.  She stated that her knee pain kept her from sleeping as well as completing ADLs and she reported a history of more than 60 instances in the past year in which her knee "gave out" and she fell down.  The Veteran alleged that her condition has gotten worse since the March 2004 VA C&P Examination.  The Veteran's fiancé testified that she was incapable of maintaining their household due to the right knee "giving out."  He also testified that the Veteran's knee injury was currently more severe than it was when they first met each other.  

Social Security Administration (SSA) records associated with the claims file revealed that she was "disabled" as a result of psychiatric disorders.  The effective date for this award was April 1996.  The Veteran's period of disability was terminated, effective June 2005, after it was determined that her psychiatric conditions improved.  The Veteran appealed this decision and was later found to again be disabled effective January 2006 as a consequence of lower extremity pain and weakness, among other conditions.  The Board notes that reference was made to the Veteran's right knee disability as discussed in VA treatment records.  

The Veteran was afforded another VA C&P joints examination in December 2009.  She reported subjective complaints of pain, swelling, buckling, weakness, fatigability, and lack of endurance.  By the Veteran's own account, she stated that she experienced mild to moderate functional limitations on her daily activities due to her right knee disability.      

A physical examination revealed lateral and medial joint line tenderness anteriorly and mild patella laxity.  The Veteran walked with a cane, but no evidence of ankylosis, abnormal weight bearing, instability, or inflammatory arthritis was found.  Range of motion testing of the right knee was to 0 to 110 degrees.  Further motion was painful, but the examiner found no evidence of additional loss of range of motion due to pain, weakness, lack of endurance, or incoordination following repetitive use.  The Veteran's ligaments were intact and the McMurray Test was negative.  The examiner also reviewed past MRI scans and x-rays and diagnosed the Veteran as having right knee patellafemoral syndrome with an old medial meniscal injury.  The examiner described the Veteran's functional impairment and disability as "mild."  

The Veteran was treated at VA's orthopedic clinic in June 2010.  She reported having pain and difficulty supporting herself.  A physical examination found the Veteran to be morbidly obese.  The Veteran's right knee demonstrated full range of motion without instability.  The examiner noted the presence of pain anteriorly.  The impression was bilateral knee pain due to obesity, early osteoarthritis.  The Veteran declined participation in a weight management program or physical therapy.

The Veteran was afforded another VA C&P joints examination in October 2010.  She reported subjective complaints of progressive pain, stiffness, weakness, giving way, decreased joint motion speed, repeated effusion, and daily severe flare-ups lasting for hours in duration.  She denied interval trauma, surgery, hospitalization, articular injection, instability, incoordination, dislocation or subluxation, locking, inflammation, constitutional signs of arthritis, or incapacitating episodes of arthritis.  Precipitating factors for flare-ups included prolonged walking, sitting, standing, squatting, climbing stairs, jogging, jumping, cold weather, lifting, and carrying.  She obtained some relief from these symptoms with partial rest, activity modification, and the use of NSAIDs and prescription medication.  The Veteran stated that she was unable to stand for more than five minutes or walk more than two blocks.  She "always" used a cane and brace.

A physical examination of the Veteran revealed her to have an antalgic gait with poor propulsion.  No evidence of abnormal weight bearing, loss of bone or part of bone, inflammatory arthritis, masses, clicks or snaps, grinding, meniscal abnormality, instability, abnormal tendons or bursae, or joint ankylosis was found.  However, the examiner found evidence of crepitation and subpatellar tenderness.  Range of motion testing of the right knee was from 0 to 130 degrees with pain.  The examiner also noted objective evidence of pain following repetition, but no additional limitations after three repetitions.  The examiner reviewed x-rays taken in December 2009 and noted that there was no significant bone or joint abnormality, no fractures, no significant joint narrowing, or significant joint effusion.  The impression was advanced chondromalacia with no obvious patellar instability.  According to the examiner, these findings were consistent with the findings reported in June 2010.

The examiner further noted that the Veteran previously worked as a cashier.  She was not employed, but not retired and had not worked for approximately 10 to 20 years.  It was noted that the Veteran received Social Security disability benefits for her right knee.  According to the examiner, the Veteran's right knee disability resulted in significant effects on her usual occupation, particularly in terms of decreased mobility, problems with lifting and carrying, decreased strength, and lower extremity pain.  These symptoms resulted in increased tardiness, absenteeism, and assignment of different duties.  Her right knee disability also resulted in mild effects on her ability to do chores and shop, moderate effects on her ability to drive, and severe effects on her ability to exercise, play sports, engage in recreation, and travel.  There were no effects noted with respect to the Veteran's ability to perform personal care activities.    

The Veteran sought additional outpatient care at VA in December 2010.  The Veteran's past history was significant for right knee pain.  A physical examination showed normal gait without evidence of clubbing, cyanosis, or edema in the bilateral extremities.  No diagnosis was rendered with respect to the Veteran's right knee at that time. 

Given the evidence of record, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for residuals of a medial meniscal tear and Baker's cyst, right knee, claimed as a right knee injury.  In this regard, the Veteran was assigned an initial 10 percent evaluation from the date of the claim for painful limitation of motion under Diagnostic Code 5260.  See also, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Limitation of motion is measured in terms of flexion (Diagnostic Code 5260) and extension (Diagnostic Code 5261).  Normal range of motion for the knee is to 0 degrees on extension and to 140 degrees on flexion.  See 38 C.F.R. § 4.71a, Plate II (2010).  Under Diagnostic Code 5260, a non-compensable rating is warranted where flexion of the knee is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees, while a 20 percent rating is assigned where flexion is limited to 30 degrees.  A 30 percent evaluation is warranted where flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a non-compensable rating is warranted where extension of the knee is limited to five degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees, while a 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees, and a 40 percent rating is assigned where extension is limited to 30 degrees.  A 50 percent rating is assigned where extension is limited to 45 degrees.

In addition, VAOPGCPREC 9-2004 (2004) permits separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261).

As noted above, the Veteran was found to have full range of motion in the right knee in June 2010.  Otherwise, the Veteran's range of motion of the right knee on flexion was between 100 and 130 degrees with pain.  See VA and private treatment records and examination reports dated March 2004, April 2005, December 2009, and October 2010.  While the evidence shows that she has painful, limited motion on flexion, the currently assigned 10 percent rating accounts for these limitations.  Moreover, these limitations of motion are insufficient to warrant an evaluation in excess of 10 percent for limitation of flexion for any period of time covered by the appeal because flexion is not limited to 30 degrees or less in the right knee.

The Board also finds that the preponderance of the evidence is against a separate rating under Diagnostic Code 5261 for limitation of extension.  In this regard, the Veteran's extension has been found to be normal during the appeal period (i.e., to 0 degrees) even taking into consideration her subjective complaints of pain.  This painful motion, however, is insufficient to warrant a compensable evaluation for limitation of extension for any period of time covered by the appeal because extension is not limited to 5 degrees or more in the right knee.  See VAOPGCPREC 9-2004.  

In reaching these conclusions, the Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  The Veteran's subjective complaints are well-documented and discussed in significant detail above.  The Board also acknowledges that the March 2004 VA C&P examiner determined that repetitive use resulted in an additional loss of 10 degrees on passive flexion and a 20 percent increase in pain.  Similarly, the October 2010 VA C&P examiner determined that repetitive use resulted in additional pain, but no additional limitations, while the December 2009 VA C&P examiner found no evidence of  additional loss of range of motion due to pain, weakness, lack of endurance, or incoordination following repetitive use. 

However, flexion is not limited to 30 degrees or less (nor do the measurements more nearly approximate this limitation of flexion) even taking into account pain on motion, the Veteran's subjective complaints, and/or the criteria outlined in DeLuca.  See Diagnostic Code 5260; DeLuca, 8 Vet. App. at 206-7.  The Veteran's limitation of motion does not approximate 30 degrees, even taking into account the pain on motion.  In addition, the effects of pain are already compensated by way of the currently assigned 10 percent disability rating.  Therefore, the Veteran is not entitled to an evaluation in excess of 10 percent under Diagnostic Code 5260 for any period of time covered by the appeal.  Similarly, the Veteran's extension is not limited to 5 degrees or more even taking into account pain on motion, the Veteran's subjective complaints, and/or the criteria outlined in DeLuca.  See Diagnostic Codes 5260; DeLuca, 8 Vet. App. at 206-7.  Therefore, the Veteran is not entitled to a compensable evaluation under Diagnostic Code 5261 for any period of time covered by the appeal.

The Board has also considered rating the Veteran's right knee disability under other pertinent diagnostic codes.  For instance, Diagnostic Code 5257 contemplates ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability, while a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent evaluation, the highest available schedular rating under this code provision, is assigned for severe recurrent subluxation or lateral instability.  

Words such as "mild," "moderate," and "severe" are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Board acknowledges that some evidence of laxity was found in the Veteran's right knee in August 1981 following her in-service injury, but subsequent STRs described the Veteran's knee as being stable with intact ligaments.  See STRs dated September and October 1981.  The December 2009 VA C&P examination also found evidence of mild patella laxity, but objective post-service evidence of record also reflected that the Veteran's right knee was stable and the Lachman Test was routinely found to be normal.  In fact, VA and private examiners (including the December 2009 VA C&P examiner) specifically found no evidence of instability or ligamentous laxity, and described the ligaments as being normal, intact, or stable.  The Veteran, by her own account, also denied episodes of subluxation.   See VA and private treatment and examination reports dated March, November, and December 2004, May 2005, April 2006, December 2009, and June and October 2010.   
  
The Board is also aware that the Veteran or her fiancé self-reported subjective complaints of instability, weakness, giving way, or falls during the pendency of the appeal.  Pursuant to Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009), they are competent to report these symptoms and the Board finds them to be credible.  However, the Board finds that such statements regarding the claimed instability are outweighed by the other objective medical evidence of record.  The objective medical evidence of record described immediately above routinely found the Veteran's right knee ligaments to be normal, stable, or intact.  These opinions were based on an interview with and physical examination of the Veteran.  The opinions contained in these reports were rendered by both private and VA medical professionals with specialized training and professional expertise and included consideration of the Veteran's history as she described it, and in some instances, a review of the claims file.  Most importantly, however, instability was not found on multiple physical examinations.  Accordingly, the Veteran is not entitled to a separate evaluation under Diagnostic Code 5257 for right knee instability for any period of time covered by the appeal.

Diagnostic Code 5256 is not for application in this case because there is no evidence that the Veteran has ankylosis.  Diagnostic Code 5262 contemplates the rating of impairments of the tibia and fibula, while Diagnostic Code 5263 contemplates the rating of genu recurvatum (acquired, traumatic, with weakness and insecurity in weightbearing objectively demonstrated).  There is no evidence of record to show that the Veteran was diagnosed with or treated for genu recurvatum or any impairments of the tibia or fibula.  

The Board has considered whether Diagnostic Codes 5258 and 5259 are potentially applicable in the Veteran's case.  These particular diagnostic codes provide disability ratings for semilunar dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint or for symptomatic residuals following the removal of semilunar dislocated cartilage.  Diagnostic Code 5258 assigns a 20 percent rating for semilunar dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, while Diagnostic Code 5259 assigns a 10 percent rating for symptomatic removal of semilunar cartilage.  The Board notes that the Veteran self-reported episodes of locking and effusion both in service and after discharge from service during the appeal period.  The Veteran's in-service history of a meniscal injury is also well-documented in the claims file.  However, the Board finds that the Veteran is not entitled to a separate 20 percent evaluation under Diagnostic Code 5258 for any period of time covered by the appeal.

A rating under Diagnostic Code 5258 requires frequent episodes of locking, pain, and effusion into the joint.  While the Veteran reported locking in April 2005, during the October 2010 VA examination, she specifically denied episodes of locking.  Moreover, locking was not reported as a symptom during the other VA examinations.  Accordingly, frequent episodes of locking are not shown.  While the March 2004 VA C&P examiner found evidence of effusion at that time, subsequent examinations dated in November 2004 and December 2009 found no evidence of effusion.  In addition, the most recent October 2010 VA C&P examination revealed no meniscal abnormalities, according to the examiner.  

In short, the Veteran's reports of repeated effusion are outweighed by the other objective medical evidence of record discussed immediately above which objectively refute her contentions.  These opinions were based on an interview with and physical examination of the Veteran.  The opinions contained in these reports were rendered by both private and VA medical professionals with specialized training and professional expertise and included consideration of the Veteran's history as she described it, and in some instances, a review of the claims file.  Accordingly, the Veteran is not entitled to a separate evaluation under Diagnostic Code 5258 for semilunar dislocated cartilage with frequent episodes of locking, pain, and effusion for any period of time covered by the appeal.  Moreover, Diagnostic Code 5259 is not applicable in this case because there is no indication of record that the Veteran was diagnosed with or treated for symptomatic residuals following the removal of semilunar dislocated cartilage.  The Veteran, by her own account, denied having any surgery on the right knee.  See October 2010 VA C&P examination report.  
 
The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected right knee disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability. Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected right knee disability are addressed by the relevant criteria as discussed above.

In this regard, it is pointed out that the assignment of an initial schedular 10 percent rating for a service-connected right knee disability shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability rating.  Her limitations with respect to walking, standing, bending, squatting, lifting, and complaints of swelling, stiffness and increased pain on flare-ups are contemplated by the currently assigned evaluation for painful limitation of motion.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
The Veteran's claim for entitlement to TDIU, as discussed in greater detail below, is remanded for additional evidentiary development.

In summary, the Veteran is not entitled to an initial evaluation in excess of 10 percent under Diagnostic Code 5260 for a service-connected right knee disability for any period of time covered by the appeal.  The Veteran is also not entitled to an evaluation in excess of the currently assigned disability rating for any period of time covered by the appeal under any set of rating criteria as the signs and symptoms have not varied such that different ratings are warranted for distinct periods of time.  Therefore, the Veteran's claim is denied.  The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's initial increased rating claim for a right knee disability, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  SSA records were also obtained.  The Veteran was afforded VA examinations in connection with the current claim.  These examinations evaluated the Veteran's right knee disability in conjunction with her prior history and described this disability in sufficient detail so the Board's evaluation of it is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board is aware that the Veteran identified pertinent outstanding treatment records from S. Glasser, M.D. and from a VA Vet Center in Yonkers, New York. See July 2003 and April 2008 statements.  Efforts to obtain these records were unsuccessful and the Veteran was notified of this information in December 2004 and October 2010.  See December 2004 rating decision and statement of the case (notifying Veteran of the inability to obtain Dr. Glasser's records); see also, October 2010 VA memorandum and statement of the case (notifying Veteran of unavailability of Vet Center records from Bronx, New York because there was no record that she was treated at that location).  The Veteran also acknowledged in February 2005 that Dr. Glasser was deceased.  

With respect to the Vet Center records, the Board further notes that there is no VA Vet Center in Yonkers.  In her April 2008 statement, the Veteran requested that VA obtain these records because they contained pertinent information from her VA provider, R.S.  The Board points out the VA treatment records from R.S. have been obtained from the Bronx VA Medical Center and the Yonkers Clinic.  These records were associated with the claims file and reviewed.  Her claim was later readjudicated by way of a supplemental statement of the case (SSOC) issued in April 2011.  The Veteran has also reported that she was never treated at the Vet Center.  As such, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).      

As noted above, the Veteran's claim was previously before the Board in February 2008 and January 2011 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records and Social Security Administration (SSA) records, as well as affording the Veteran a VA examination.  The requested development was completed as directed.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

An initial evaluation in excess of 10 percent for residuals of a medial meniscal tear and Baker's cyst, right knee, claimed as a right knee injury, is denied.


REMAND

The Veteran's representative raised an informal claim at the Travel Board hearing regarding a total disability rating based on individual unemployability (TDIU).  The Board referred this issue for any appropriate action in the February 2008 and January 2011 remand order, but it appears that no action has been taken on this issue to date.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Accordingly, the Veteran should be afforded a VA examination to assess whether she is unable to secure or follow a substantially gainful occupation as a result of her service-connected right knee disability.  The Veteran should also be provided with complete notice pursuant to the VCAA of the information and evidence needed to substantiate her TDIU claim.  She should also be asked to complete and return a TDIU claim form.  

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to her claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from December 11, 2010.  Additionally, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for her right knee disability that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any and all non-VA sources of treatment for her right knee disability that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).
 
In addition, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish her TDIU claim.  The Veteran should also be asked to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from December 11, 2010.  If there are no VA medical records dated after December 11, 2010, this finding should be documented in the claims folder.

3.  After all of the above development is completed, the Veteran should be scheduled for a VA examination to assess her service-connected right knee disability and whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected right knee disability.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In addition to assessing the service-connected right knee disability, the examiner is also asked to provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to her service-connected right knee disability.  [Please note: in providing the opinion, the Veteran's work experience and education should be considered but her age and non-service-connected conditions may not be considered].  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


